  Case 1:20-cv-01590-RPK-RLM Document 41 Filed 04/12/20 Page 1 of 5 PageID #: 541



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                        ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 12, 2020

    Hon. Rachel P. Kovner
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Kovner:

            Along with the Cardozo Civil Rights Clinic, and Alexander A. Reinert, we represent
    Petitioners in the above-referenced case. Pursuant to the Court’s Order of April 11, 2020, we
    enclose a copy of the Petitioners’ Notice of Deposition pursuant to Fed. R. Civ. P. 30(b)(6) as
    served on Respondent’s counsel via email today.


                                                             Respectfully Submitted,
                                                                    /s
                                                             Katherine Rosenfeld

    Enc.

    cc:     All Counsel (via ECF)
Case 1:20-cv-01590-RPK-RLM Document 41 Filed 04/12/20 Page 2 of 5 PageID #: 542



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  HASSAN CHUNN, et al.,

  individually and on behalf of all others similarly           No. 20 Civ. 1590
  situated,

                                      Petitioners
           - against -


  WARDEN DEREK EDGE,

                                      Respondent.


            NOTICE OF DEPOSITION PURSUANT TO FED. R. CIV. P. 30(b)(6)

        PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

 Procedure, Petitioners, by and through their attorneys from the firms listed below, will conduct a

 deposition of Respondent Warden Derek Edge in his official capacity as Warden of the

 Metropolitan Detention Center (“Respondent”) on April 20, 2020 at 10:00 a.m.

         Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, Respondent must

 designate one or more members of the Metropolitan Detention Center’s (“MDC”) management

 staff, medical staff, or other persons who consent to testify on its behalf, who must testify about

 information known or reasonably available to Respondent concerning the Matters for Deposition

 set forth below. The timeframe for all Matters for Deposition is March 1, 2020 to date.

        At least three (3) days in advance of any session of this deposition, Respondent shall

 identify to Petitioners in writing the witness(es) who will testify at such session and the Matters

 for Deposition about which each such witness shall testify at such session.
Case 1:20-cv-01590-RPK-RLM Document 41 Filed 04/12/20 Page 3 of 5 PageID #: 543



                               MATTERS FOR DEPOSITION

    1. The total number of BOP employees and incarcerated people at the MDC on a weekly
       basis since March 1, 2020 who have (a) shown or described COVID-19 symptoms, (b)
       visited a hospital for treatment of COVID-19 symptoms, (c) spent time in isolation due to
       suspected COVID-19 exposure, (d) spent time in quarantine due to suspected COVID-19
       exposure, (e) received the Warden’s permission for release from the MDC pursuant to the
       Barr Directives, (f) requested medical care for COVID-19 symptoms, (g) been newly
       admitted to the MDC and (h) (for employees only) requested or taken sick days or other
       forms of leave due to suspected COVID-19 exposure or diagnosis.

    2. The housing units in the MDC which the BOP has (a) placed on isolation or quarantine
       due to suspected COVID-19 exposure, (b) assigned new people admitted to the facility,
       or (c) transferred people from within the MDC.

    3. How Respondent determines, assesses, and/or evaluates whether and when to (a) place or
       remove a housing unit on isolation or quarantine status, (b) place or remove an
       incarcerated person with COVID-19 symptoms in isolation or quarantine status, and (c)
       place or remove an incarcerated person with a positive COVID-19 test in isolation or
       quarantine status.

    4. The medical care available at the MDC for testing and treating people who show
       COVID-19 symptoms or are diagnosed with COVID-19, including (a) how people
       request to be tested, (b) the criteria Health Services staff use to decide when to test a
       person and any guidance from the BOP to Respondent on the circumstances in which a
       COVID-19 test should be administered, (c) the role of BOP custody staff in assessing the
       need for testing, (d) the supply of available tests in the MDC, (e) the use of outside
       medical facilities for testing, (f) the number of Health Services staff on site each day of
       the week and their hours, (g) the ability to check oxygenation levels of symptomatic
       persons, (h) the procedures for people incarcerated at the MDC to request and receive
       medical care for suspected COVID-19 exposure or diagnosis, (i) the frequency and nature
       of the medical rounds conducted for people in isolation or quarantine as compared to
       other units, (j) medical care provided to people who are in respiratory distress, or show
       other signs of COVID-19, including loss of smell or taste, but do not have elevated
       temperatures, (k) how long it takes to receive COVID-19 test results and inform the
       tested person of his result; and (l) any new procedures instituted to alter the normal
       provision of medical care in light of COVID-19, including how Respondent is
       “prioritizing immediate medical care for anyone who claims symptoms indicative of
       COVID-19 infection.” Dkt. 18-1, ¶ 22.

    5. Procedures relating to hygiene, supplies, and sanitation, including (a) which hygiene
       supplies (such as soap, hand sanitizer, towels, and supplies for cleaning cells) Respondent
       provides to people incarcerated in the MDC and the schedule for providing them, (b) how
       often Respondent replenishes those supplies, (c) the current stock of hygiene supplies in
       the commissary available for purchase, (d) the Personal Protective Equipment available,
       and how often it is resupplied, including to those people assigned to clean the facility,
Case 1:20-cv-01590-RPK-RLM Document 41 Filed 04/12/20 Page 4 of 5 PageID #: 544



        and to staff employed at the MDC and (e) Respondent’s implementation of increased
        sanitation procedures and introduction of “additional and stronger cleaning” supplies.
        Dkt. 18-1,¶ 15.

     6. Respondent’s rules, regulations, methods, policies, and procedures for (a) COVID-19
        intake and screening for new admissions of incarcerated people entering the facility, (b)
        COVID-19 intake and screening for staff entering the facility, (c) when staff may report
        to work at the MDC after they report symptoms of COVID-19 or test positive for
        COVID-19, (d) notifying staff who were in contact with other staff members who test
        positive or are presumed positive, (e) quarantining staff who were in contact with other
        staff members who test positive or are presumed positive, and (f) isolating or
        quarantining incarcerated people who were in contact with staff members who test
        positive or are presumed positive.

     7. Quarantine and isolation conditions for people who are incarcerated in the MDC and test
        positive for COVID-19 including where they are assigned for their housing unit, type and
        density of housing, frequency and type of medical monitoring, access to emergency call
        mechanisms, and access to food, water, showers, clean clothes and linens, and telephone
        and email.

     8. Respondent’s procedures instituted to address the care, custody, and supervision of
        people who are incarcerated in the MDC and fall into the high-risk groups identified by
        the CDC (the “BOP List”) and the identity of the person responsible for overseeing the
        supervision of the BOP List.
 ,
     9. Respondent’s rules, regulations, methods, policies, and procedures for providing CDC-
        recommended “social distancing” between people incarcerated in the MDC, including for
        (a) pill line and insulin line, (b) group meetings, (c) showers, (d) phone and computer
        usage, (e) meals, (f) orderly cleaning crews, (g) orderly kitchen workers, (h) other group
        activities, and (i) cells.

        This deposition will be conducted before a notary public or other officer authorized to

 administer oaths and will be recorded by stenographic and/or sound-and-visual means, in this

 case Zoom Video Conference. The deposition will be taken pursuant to the Federal Rules of

 Civil Procedure.
Case 1:20-cv-01590-RPK-RLM Document 41 Filed 04/12/20 Page 5 of 5 PageID #: 545



  Dated:   New York, New York           EMERY CELLI BRINCKERHOFF
           April 12, 2020               & ABADY LLP

                                        By:   /s/ Katherine R. Rosenfeld
                                              Katherine R. Rosenfeld
                                              O. Andrew F. Wilson
                                              Samuel Shapiro
                                              Scout Katovich
                                              600 Fifth Avenue, 10th Floor
                                              New York, NY 10020
                                              (212) 763-5000

                                              CARDOZO CIVIL RIGHTS CLINIC
                                              Betsy Ginsberg
                                              Cardozo Civil Rights Clinic
                                              Benjamin N. Cardozo School of Law
                                              55 Fifth Avenue, 11th Floor
                                              New York, NY 1003
                                              (212) 790-0871

                                              Alexander A. Reinert
                                              55 Fifth Avenue, Room 1005
                                              New York, NY 1003
                                              (212) 790-0403

                                              Attorneys for Petitioners
